                   UNITED STATES BANKRUPTCY COURT FOR THE
                    EASTERN DISTRICT OF MICHIGAN (DETROIT)

In Re:
                                                               Chapter 7
         Troy Ontko,                                           Case No. 18-51289-mbm
                                                               Hon. Marci B McIvor
 Debtor


   ORDER TO EXTEND DEADLINE FOR FILING OBJECTIONS TO DISCHARGE OR
                         DISCHARGEABILITY

         The Debtor, the Trustee, and Creditor Rowan Loy LLC having stipulated, It is

hereby ordered, pursuant to Bankruptcy Rule 4004(b)(1), that the deadline for the

Trustee, the United States Trustee, or Rowan Loy LLC to file an Adversary Complaint

pursuant to 11 USC 523 or 727 objecting to the Debtor receiving a Discharge or to the

Dischargeability of a debt in this matter is extended up to and including December 31,

2018.


Signed on October 30, 2018




 18-51289-mbm        Doc 27    Filed 10/30/18   Entered 10/30/18 10:51:39   Page 1 of 1
